  Case: 4:20-cv-00082-JCH Doc. #: 14 Filed: 05/21/20 Page: 1 of 2 PageID #: 51



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 TAMIKA HOLLINS,                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )             No. 4:20CV82 JCH
                                                    )
 ST. LOUIS CITY MEDIUM SECURITY                     )
 INSTITUTION,                                       )
                                                    )
                 Defendant.                         )


                                 MEMORANDUM AND ORDER

        This matter is before the Court on Defendant’s Motion to Dismiss Plaintiff’s Complaint,

filed February 26, 2020. (ECF No. 7). The motion is fully briefed and ready for disposition.

        Although it is not entirely clear, Plaintiff apparently brings this action pursuant to Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., and the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq. Named as sole

Defendant is the St. Louis City Medium Security Institution. Plaintiff claims the terms and

conditions of her employment differed from those of similar employees, and she was subject to

retaliation, harassment, bullying and intimidation, because of her age and appearance/body

structure.

        Upon consideration, the Court finds Plaintiff’s Complaint is subject to dismissal because

it is legally frivolous. As stated above, Plaintiff names the St. Louis City Medium Security

Institution as the sole Defendant. Jails and local government detention centers are not suable

entities, however. See Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992)

(departments or subdivisions of local government “are not juridical entities suable as such”); see
  Case: 4:20-cv-00082-JCH Doc. #: 14 Filed: 05/21/20 Page: 2 of 2 PageID #: 52



also Ballard v. Missouri, Case No. 4:13CV528 JAR (E.D. Mo. Apr. 22, 2013) (holding that

“Plaintiff’s claims against the City of St. Louis Department of Public Safety, the St. Louis County

Justice Center, the City of St. Louis Justice Center, and MSI/Workhouse are legally frivolous

because these defendants are not suable entities”); Bradford v. St. Louis Criminal Justice Center,

Case No. 4:17CV2206 SNLJ (Oct. 12, 2017) (same).

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Complaint

(ECF No. 7) is GRANTED, and Plaintiff’s Employment Discrimination Complaint is

DISMISSED without prejudice.          A separate Order of Dismissal will accompany this

Memorandum and Order.



Dated this    21st    Day of May, 2020.



                                                 \s\ Jean C. Hamilton
                                                 UNITED STATES DISTRICT JUDGE




                                               -2-
